DETAILED ACTION

Status of the Claims
The following is a Non-final Office Action in response to remarks and amendments filed 11 January 2022.
Claims 1, 5, 12, and 19 have been amended.
Claims 1-20 are pending and have been examined.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 January 2022 has been entered.
 
Response to Arguments
Applicants’ arguments regarding the §112 rejections for new matter have been fully considered and in light of the amendments, are persuasive.  As such the rejection was withdrawn.
Applicants’ arguments regarding the §112 rejections for the “low,” “medium,” and “high” value not being relative terms have been fully considered but are not persuasive.  Here, one of ordinary skill in the art would not be able to ascertain the requisite degree as these terms are not only subjective per the 
Applicants’ remaining arguments filed 11 January 2022 have been fully considered and are not persuasive.  
Applicants argue that the Examiner did not consider the claims as a whole, and the claims are not directed towards an abstract idea; however the Examiner respectfully disagrees.  Here, as noted in the rejection previously, the claims as a whole are directed towards a mental process but for the recitation of computing components.  The claims, as drafted as a whole, simply provide some sort of follow up when some sort of condition is met via a threshold, which is a process that doctors perform in their mind when observing results.  The claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  The claims recitation of the “software” “computer network” and “graphical user interface” only generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).  Allowing a doctor to access patient information for assessment remotely with a graphical user interface and an electronic display does not impose any limits on how the patient information is obtained, and thus this step covers any and all possible ways in which this can be done.  The claim also does not impose any limits on how the determining is accomplished, and thus it can be performed in any way known to those of ordinary skill in the art.  Contrary to Applicants’ assertions, the remaining elements in the claims are simply devices for extrasolution data gathering activities.  Simply automating and alert message based upon collected data based upon a threshold(s) is not an inventive concept that integrates the claims into a practical application, even when considered as a whole.  As such the rejection was not withdrawn. 
Applicants’ arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicants’ arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed 
Applicants argue that the Cosentino’795 reference fails to disclose the newly amended claims; however the Examiner respectfully disagrees.  Here, Cosentino’795 is entirely directed towards how “In general terms, this disclosure is directed to systems and methods for collecting, transmitting, and processing health-related data.  Data may be collected via one or more remote monitoring apparatuses configured to monitor one or more patient parameters.  The remote monitoring apparatuses are configured to automatically and independently communicate patient data to a remote processing system for processing.  The data may be collected, scored, and compared to threshold values.  Based on the processing, further actions may be taken (Cosentino’795 ¶3).”  Cosentino’795 discusses how “For example, scores may be calculated at the remote processing system 18 by assigning values to individual pieces of patient health data and comparing the values to predetermined threshold values indicating a suitable range for the values.  Scores may also be continuously updated based on incoming information to the remote processing system 18.  The threshold values may be predetermined and stored in the remote processing system 18, and may be individualized to the particular patient or generic to a group of patients (Cosentino’795 ¶26)” wherein these thresholds can be “the threshold values may be stored in a data structure within the data storage device 128.  The data structure may be a database, look-up table, list, matrix, or the like.  The computing device 124 may access the data structure to determine the appropriate threshold values to compare with the calculated score(s) (Cosentino’795 ¶51).”  Again, (and as previously cited in ¶27 of Cosentino’795), there are a plurality of remote monitoring apparatuses whereby “Based on the calculated score or scores, the remote processing system 18 determines further actions.  For example, the remote processing system 18 may determine to take additional patient measurements, prompt secondary health-related question hierarchies to the patient 22, and/or notify the health care professional 24.  If the remote processing system 18 determines to take further patient measurements or prompt additional questions, the remote processing system 18 may utilize one or more of the communication device 12 and monitoring apparatuses 14 to accomplish such tasks.  For example, the remote processing system 18 may remotely awaken one of the monitoring apparatuses 14 to alert the patient 22 to interact with the selected monitoring apparatus 14 to input further 
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by the Applicants in regards to distinctly and specifically pointing out the supposed errors in the Examiner's prior office action (37 CFR 1.111). The Examiner asserts that the Applicants only argue that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

	
Claim Rejections - 35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "low value” “medium value” and “high value" in claim 1 is/are a relative term(s) which renders the claim indefinite.  The term "low” “medium” and “high," in the context of values for a threshold, is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  These terms could also be completely subjective to the health practitioner (i.e. blood glucose monitoring for someone with diabetes versus someone without or resting heart rate based upon age/weight etc.).  
Claims 2-4 are also rejected for failing to remedy the deficiencies of claim 1.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites in response to receiving the test results and determining that the at least one threshold value is met, communicate the one or more questions to the patient which is a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) (i.e. a doctor observing results and deciding to ask a question).
The limitations of “determine from the health measurement device and the organizational network that the at least one threshold value is met, query for at least one other health measurement device to provide other health measurements of the patient, generate one or more questions, and when a threshold value is met for a first occurrence, electronically display the one or more questions to the patient, an automatic alert sent to a patient...corresponding to the at least one threshold value being met, wherein the automatic alert forgoes receiving patient responses corresponding to a second occurrence of the threshold value being met,” as drafted, is a process that, under its broadest reasonable interpretation, covers a mental process—concepts performed in the human mind (including an observation, evaluation, judgment, opinion) but for the recitation of generic computer components (Step 2A Prong 1).  That is, other than reciting “a software module configured to,” (or “instructions for causing a computer to perform” in claim 12) nothing in the claim element precludes the step from practically being performed in the mind.  
This judicial exception is not integrated into a practical application (Step 2A Prong Two).  In particular, the claims recite additional limitations of “at least one electronic health measurement device connected to a health monitoring computer network, the system comprising: at least one electronic health measurement device to provide health measurements of a patient; an organizational network remotely connected to the at least one electronic health measurement device via a computer network, the organizational network comprising: a graphical user interface to allow a practitioner; at least one database to store the health measurements, the one or more questions, and the at least one threshold value,” and “query for at least one other health measurement device to provide other health measurements of the patient “ “receive,” “store” “collecting,” “poll/polling,” and “inputting” steps amount to the extrasolution data gathering activities (and devices thereof) for the input of the test result(s), question(s) and threshold(s).  The automation of an alert is simply a post-solution activity of data transmission, and the automation of sending and receiving data is not an inventive concept that integrates the claims into a practical application.  Next, claim 1 only recites one additional element (claims 5 and 12 do not include such an element) – using a software module configured to perform the remaining determining, communicate, receive, and store steps. The software module to perform steps is recited at a high-level of generality (i.e., as a generic computer function of communicating a question to a patient based upon a threshold of a test result, or do nothing) such that it amounts no more than mere instructions to apply the exception using a some unspecified generic computer component.  Specifically the claims amount to nothing more than an instruction to apply the abstract idea using a generic computer or invoking computers as tools by adding 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B).  As discussed above with respect to integration of the abstract idea into a practical application (Step 2A Prong 2), the additional element of using software module to perform determining step amounts to no more than mere instructions to apply the exception using a generic unspecified computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible, even when considered as a whole.
Claims 2-3, 6-9, 11, 13-16, 18, and 20 are dependent on claims 1, 5, 12, and 19 and include all the limitations of claims 1, 5, 12, and 19.  Therefore, claims 2-3, 6-9, 11, 13-16, 18, and 20 recite the same abstract idea of “in response to receiving the test results and determining that the at least one threshold value is met, communicate the one or more questions to the patient.”  The claims recite the additional limitations further limiting how the test results are received in real-time, questions are determined, ordered and presented, which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 5, 12, and 19, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 4, 10, and 17 are dependent on claims 1, 5, and 12 and include all the limitations of claims 1, 5, and 12.  Therefore, claims 4, 10, and 17 recite the same abstract idea of “in response to receiving the test results and determining that the at least one threshold value is met, communicate the one or more questions to the patient.”  The claims recite the additional limitations further limiting the device type which is still directed towards the abstract idea previously identified and is not an inventive concept that meaningfully limits the abstract idea.  Again, as discussed with respect to claims 1, 5, 12, and 19, the claims are simply limitations which are no more than mere instructions to apply the exception using a computer or with computing components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Even when considered as a whole, the claims do not integrate the judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
Claims 1-20 are therefore not eligible subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cosentino et al. (US PG Pub. 2013/0267795, hereinafter Cosentino’795) further in view of Cosentino et al. (US PG Pub. 2009/0234916, hereinafter Cosentino’916).

As per claim 1, Cosentino’795 discloses a system, method, and non-transient computer readable medium containing program instructions, for communicating contextual data associated with health measurements from at least one electronic health measurement device connected to a health monitoring computer network, the system comprising: at least one electronic health measurement device to provide health measurements of a patient; an organizational network remotely connected to the at least one electronic health measurement device via a computer network, the organizational network comprising (one or more remote monitoring apparatus, central processing facility, system, Cosentino’795 ¶18-¶26 and Fig. 1; see also ¶131):
a graphical user interface to allow a practitioner (The health care communication device 606 can be accessed and operated by a health care professional 622.  The patient communication device 602, the health care communication device 606, and the network 608 act in the same ways as described above in relation to FIG. 1, Cosentino’795 ¶104 and ¶108-¶109),
at least two databases to store the health measurements, the one or more questions, a follow up question criteria, a follow up question ID and the at least one threshold value, wherein the follow up question criteria is a range of responses that is given by the patient to prompt a follow up question, (database, data structure for threshold values, Cosentino’795 ¶51; database of questions, ¶104; based upon a threshold score, ¶3; threshold database, ¶51; database of questions, ¶104; Based on the calculated score or scores, the remote processing system 18 determines further actions.  For example, the remote processing system 18 may determine to take additional patient measurements, prompt secondary health-related question hierarchies to the patient 22, Cosentino’795 ¶27; ¶123-¶125) (Examiner notes the hierarchies for the secondary questions which are based upon scores from health measurements and answers to questions as the follow up questions which are based upon follow up question criteria.  Examiner also interprets that the questions and hierarchies have an identification (ID) as they are stored in a , and
a software module configured to poll for the availability of the health measurement device and in response to receiving the health measurements (software application logic, Cosentino’795 ¶50; If the remote processing system 18 determines to take further patient measurements or prompt additional questions, the remote processing system 18 may utilize one or more of the communication device 12 and monitoring apparatuses 14 to accomplish such tasks, ¶27-¶28; see also plurality of health monitoring apparatuses, ¶31; the remote processing system 10 may initiate further data collection immediately or within a shorter amount of time determined by the system. For example, the system may determine that further data to clarify the extent of the patient's health irregularities must be collected within the next two hours. The remote processing system 10 may have an internal timer which may be set at this time to ensure that further data is collected within the selected time period. To collect the data, the remote processing system 10 may awaken one or more of the remote monitoring apparatuses 14 and direct the monitoring apparatuses 14 to initiate communication sessions with the patient. The remote processing system 10 may also utilize an internal IVR system, as described above, to initiate an IVR system with the patient via a patient's communication or computing device, ¶133; see also ¶113),  
determine from the health measurement device and the organizational network  that the at least one threshold value is met (calculated scores compared to thresholds, Cosentino’795 ¶3 and ¶51),
query for at least one other health measurement device to provide other health measurements of the patient (If the remote processing system 18 determines to take further patient measurements or prompt additional questions, the remote processing system 18 may utilize one or more of the communication device 12 and monitoring apparatuses 14 to accomplish such tasks, Cosentino’795 ¶27; see also plurality of health monitoring apparatuses, ¶31),
generate one or more questions to be displayed to the patient on a patient device, the questions collected from the health measurement device and health monitoring computer network, and when a threshold value is met for a first occurrence (For example, the remote processing system 18 may remotely awaken one of the monitoring apparatuses 14 to alert the patient 22 to interact with the selected monitoring apparatus 14 to input further measurements or answer secondary questions.  In some embodiments, the remote processing system 18 may determine a specified time or a time period when one or more of the monitoring apparatuses 14 will be triggered to automatically initiate a communication session with the patient 22.  If the patient 22 does not transmit further data during the time period, for example, the processing system 18 may initiate further communication sessions with the patient 22 via the remote apparatuses 14 or the communication device 14, or simply alert the health care professional 24 of the patient's absence, Cosentino’795 ¶27; For example, if a the monitoring apparatus 14a presents a first question or question hierarchy which is then answered by the patient 22, the remote processing system 18 ensures that the same questions are not presented to the patient 22 a second time by the monitoring apparatuses 14b-d or the communication device 12, ¶28),
generating responses to the first set of one or more questions (prompts in the dataset, hierarchy, Cosentino’795 ¶88; first question of a hierarchy, ¶122)
electronically display the one or more questions to the patient (Based on the calculated score or scores, the remote processing system 18 determines further actions.  For example, the remote processing system 18 may determine to take additional patient measurements, prompt secondary health-related question hierarchies to the patient 22, Cosentino’795 ¶27; ¶123-¶125), 
receive responses to the one or more questions (transmits patient responses to questions, update scores, Cosentino’795 ¶112 and ¶123), 
store the responses in the at least one database (updates databases with responses and scores from patient, Cosentino’795 ¶112 and ¶125), and 
an automatic alert sent to a patient displayed on a patient device corresponding to the at least one threshold value being met, wherein the automatic alert forgoes receiving patient responses corresponding to a second occurrence of the threshold value being met (if one or more health scores are out of the predetermined threshold, the remote processing system 604 may initiate a call to the patient through the IVR system 612 immediately or within a determined amount of time to collect further health-related data from the patient.  If the patient is unresponsive to the call, the remote processing system 604 may try again for a determined amount of times and then notify the health care professional 622, Cosentino’795 ¶51-¶52 and ¶132-¶133). 
Cosentino’795 does not expressly disclose a graphical user interface to allow a practitioner to define one or more questions and at least one threshold value for the at least one electronic health measurement device wherein the at least one threshold value is defined by the practitioner assigning the at least one threshold value a characteristic selected from the group consisting of a low value, a medium value, and a high value; wherein the graphical user interface includes a control element which is selected to switch between the at least two databases to allow the practitioner to define one or more questions and at least one threshold value for the at least one electronic health measurement device.
However, Cosentino’916 teaches a graphical user interface to allow a practitioner to define one or more questions and at least one threshold value for the at least one electronic health measurement device wherein the at least one threshold value is defined by the practitioner assigning the at least one threshold value a characteristic selected from the group consisting of a low value, a medium value, and a high value; wherein the graphical user interface includes a control element which is selected to switch between the at least two databases to allow the practitioner to define one or more questions and at least one threshold value for the at least one electronic health measurement device (permits operator/health care provider to enter message which contains questions, Cosentino’916 ¶137-¶139 and Fig. 17; based upon threshold T, ¶160-¶161; wherein threshold can be defined by practitioner, ¶172 and ¶197; see also how thresholds and scores function with parameters, ¶245; upper limit threshold, ¶249 and ¶253; see also rules in Table 7) (Examiner notes the ability of having upper and lower limit thresholds as the low, medium and high values).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Cosentino’916’s method of providing patients feedback remotely based 
The motivation being that there is a need in the medical profession for an apparatus and method capable of monitoring and transmitting physiological and wellness parameters of patients to a remote site where a medical professional caregiver evaluates such physiological and wellness parameters.  Specifically, there is a need for an interactive apparatus that is coupled to a remote computer such that a medical professional caregiver can supervise and provide medical treatment to remotely located patients (Cosentino’916 ¶2-¶7).

As per claims 5 and 12, Cosentino’795 discloses a method and non-transient computer readable medium for sending alerts and communicating contextual data associated with health measurements from at least one electronic health measurement device connected to a health monitoring computer network, the method comprising the steps of (The health care communication device 606 can be accessed and operated by a health care professional 622.  The patient communication device 602, the health care communication device 606, and the network 608 act in the same ways as described above in relation to FIG. 1, Cosentino’795 ¶104 and ¶108-¶109): 
polling for the availability of an electronic health measurement device and in response receiving health measurements of a patient from the electronic health measurement device, wherein the at least one health measurement device is configured to remotely communicate with a health monitoring computer network via a computer network (this disclosure is directed to systems and methods for collecting, transmitting, and processing health-related data.  Data may be collected via one or more remote monitoring apparatuses configured to monitor one or more patient parameters.  The remote monitoring apparatuses are configured to automatically and independently communicate patient data to a remote processing system for processing.  The data may be collected, scored, and compared to threshold values.  Based on the processing, further actions may be taken, Cosentino’795 ¶3; If the remote processing system 18 determines to take further patient measurements or prompt additional questions, the remote processing system 18 may utilize one or more of the communication device 12 and monitoring apparatuses 14 to ;  
storing health measurements in a plurality of network-based non-transitory health measurement devices that communicate with a health monitoring computer network having medical records stored thereon (computing devices, apparatuses, patient records, Cosentino’795 ¶41-¶42); 
providing remote access of health measurements over a health monitoring computer network where health measurements are stored in a collection of medical records and updated in real time through a graphical user interface (one or more remote monitoring apparatus, central processing facility, system, Cosentino’795 ¶18-¶26 and Fig. 1; see also ¶131):
inputting, for a first time, a patient specific threshold value in a non-standardized format dependent on a hardware and software platform measured by collecting health measurement data from an electronic health measurement device and a health monitoring computer network (database, data structure for threshold values, Cosentino’795 ¶51; database of questions, ¶104; based upon a threshold score, ¶3); 
query for at least one other health measurement device to provide other health measurements of the patient (If the remote processing system 18 determines to take further patient measurements or prompt additional questions, the remote processing system 18 may utilize one or more of the communication device 12 and monitoring apparatuses 14 to accomplish such tasks, Cosentino’795 ¶27; see also plurality of health monitoring apparatuses, ¶31),
receiving responses, from the patient, to the one or more questions (For example, the remote processing system 18 may remotely awaken one of the monitoring apparatuses 14 to alert the patient 22 to interact with the selected monitoring apparatus 14 to input further measurements or answer secondary questions.  In some embodiments, the remote processing system 18 may determine a specified time or a time period when one or more of the monitoring apparatuses 14 will be triggered to automatically initiate a communication session with the patient 22.  If the patient 22 does not transmit further data during the time period, for example, the processing system 18 may initiate further communication sessions with the patient 22 via the remote apparatuses 14 or the communication device 14, or simply alert the health care professional 24 of the patient's absence, Cosentino’795 ¶27; For example, if a the monitoring apparatus 14a presents a first question or question hierarchy which is then answered by the patient 22, the remote processing system 18 ensures that the same questions are not presented to the patient 22 a second time by the monitoring apparatuses 14b-d or the communication device 12, ¶28; transmits patient responses to questions, update scores, ¶112 and ¶123)),
storing the responses in a database (updates databases with responses and scores from patient, Cosentino’795 ¶112 and ¶125), and 
automatically transmitting alerts to the patient over a computer network displayed on a patient device when a patient specific threshold value is met, wherein the automatic transmission foregoes receiving patient responses corresponding to a second occurrence of the threshold value being met (if one or more health scores are out of the predetermined threshold, the remote processing system 604 may initiate a call to the patient through the IVR system 612 immediately or within a determined amount of time to collect further health-related data from the patient.  If the patient is unresponsive to the call, the remote processing system 604 may try again for a determined amount of times and then notify the health care professional 622, Cosentino’795 ¶51-¶52 and ¶132-¶133)
Cosentino’795 does not expressly disclose wherein inputting includes selection of a control element which is selected to switch between at least two databases to define one or more questions and the patient specific threshold value for the electronic health measurement device.
However, Cosentino’916 teaches wherein inputting includes selection of a control element which is selected to switch between at least two databases to define one or more questions and the patient specific threshold value for the electronic health measurement device (permits operator/health care provider to enter message which contains questions, Cosentino’916 ¶137-¶139 and Fig. 17; based upon threshold T, ¶160-¶161; wherein threshold can be defined by practitioner, ¶172 and ¶197 and data sets, ¶230; see also how thresholds and scores function with parameters, ¶245; upper limit threshold, ¶249 and ¶253; see also rules in Table 7) (Examiner notes the ability of creating and maintaining data sets for patients as the conversion to a standardized format).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Cosentino’916’s method of providing patients feedback remotely based upon monitored conditions in Cosentino’s795 system to improve the system and method with reasonable expectation that this would result in a remote patient monitoring system.  
The motivation being that there is a need in the medical profession for an apparatus and method capable of monitoring and transmitting physiological and wellness parameters of patients to a remote site where a medical professional caregiver evaluates such physiological and wellness parameters.  Specifically, there is a need for an interactive apparatus that is coupled to a remote computer such that a medical professional caregiver can supervise and provide medical treatment to remotely located patients (Cosentino’916 ¶2-¶7).

As per claims 2, 6, and 13, Cosentino’795 and Cosentino’916 disclose as shown above with respect to claims 1, 5, and 12.  Cosentino’916 further teaches wherein the health measurements are provided to the organizational network in real-time (real-time, Cosentino’916 ¶124, ¶134, and ¶310).

As per claims 3, 7, and 14, Cosentino’795 and Cosentino’916 disclose as shown above with respect to claims 1, 5, and 12.  Cosentino’795 further discloses wherein the one or more questions comprise initial questions and follow-up questions, the initial questions being communicated first and the follow-up questions being communicated after the initial questions, the follow-up questions being communicated when meeting follow-up question specific criteria (prompts in the dataset, hierarchy, .

As per claims 4, 10, and 17, Cosentino’795 and Cosentino’916 disclose as shown above with respect to claims 1, 5, and 12.  Cosentino’795 further discloses a patient device selected from the group consisting of: smartphone, tablet, desktop computer, and laptop computer; wherein the one or more questions are displayed on the patient device (Examples of the general-purpose patient communication device 12 may include a telephone, a cellular telephone, a smart phone, a pager, a tablet computer, a personal computer, or other wireless or wired communication devices.  The patient 22 may utilize the communication device 12 to communicate health-related data to the remote processing system 18, Cosentino’795 ¶22).

As per claims 8 and 15, Cosentino’795 and Cosentino’916 disclose as shown above with respect to claims 7 and 14.  Cosentino’795 further discloses wherein the follow-up question specific criteria comprises predetermined threshold values and certain answers to the initial questions (For example, the remote processing system 18 may determine to take additional patient measurements, prompt secondary health-related question hierarchies to the patient 22, Cosentino’795 ¶27; ¶123-¶125).

As per claims 9 and 16, Cosentino’795 and Cosentino’916 disclose as shown above with respect to claims 5 and 12.  Cosentino’795 further discloses wherein the step of communicating one or more questions to the patient comprises communicating the one or more questions to a patient device (Based on the calculated score or scores, the remote processing system 18 determines further actions.  For example, the remote processing system 18 may determine to take additional patient measurements, prompt secondary health-related question hierarchies to the patient 22, Cosentino’795 ¶27; ¶88, ¶123-¶125).

As per claims 11 and 18, Cosentino’795 and Cosentino’916 disclose as shown above with respect to claims 5 and 12.  Cosentino’795 further discloses wherein the step of communicating one or more questions to the patient comprises communicating the one or more questions to the health measurement device (Based on the calculated score or scores, the remote processing system 18 determines further actions.  For example, the remote processing system 18 may determine to take additional patient measurements, prompt secondary health-related question hierarchies to the patient 22, Cosentino’795 ¶27; ¶88, ¶123-¶125).


As per claim 19, Cosentino’795 discloses method for sending alerts and communicating contextual data associated with health measurements of a patient from at least one electronic health measurement device connected to a health monitoring computer network, the method comprising the steps of (one or more remote monitoring apparatus, central processing facility, system, Cosentino’795 ¶18-¶26 and Fig. 1; see also ¶131):
inputting a patient specific threshold value corresponding to the at least one electronic health measurement device connected to a health monitoring computer network (Data may be collected via one or more remote monitoring apparatuses configured to monitor one or more patient parameters.  The remote monitoring apparatuses are configured to automatically and independently communicate patient data to a remote processing system for processing.  The data may be collected, scored, and compared to threshold values, Cosentino’795 ¶3; For example, scores may be calculated at the remote processing system 18 by assigning values to individual pieces of patient health data and comparing the values to predetermined threshold values indicating a suitable range for the values.  Scores may also be continuously updated based on incoming information to the remote processing system 18.  The threshold values may be predetermined and stored in the remote processing system 18, and may be individualized to the particular patient or generic to a group of patients, ¶26 and ¶132; threshold database, ¶51; database of questions, ¶104; predetermined threshold values may be customized for the patient or generic to all patients and may be stored in a database at the remote processing system 10, ¶132). 
receiving a first set of one or more electronically displayed questions when health measurements of a patient from an electronic health measurement device meet a predetermined threshold value (Based on the calculated score or scores, the remote processing system 18 ,
polling for the availability of at least one health measurement device and in response querying the at least one other health measurement device to provide other health measurements of the patient (If the remote processing system 18 determines to take further patient measurements or prompt additional questions, the remote processing system 18 may utilize one or more of the communication device 12 and monitoring apparatuses 14 to accomplish such tasks, Cosentino’795 ¶27-¶28; see also plurality of health monitoring apparatuses, ¶31; the remote processing system 10 may initiate further data collection immediately or within a shorter amount of time determined by the system. For example, the system may determine that further data to clarify the extent of the patient's health irregularities must be collected within the next two hours. The remote processing system 10 may have an internal timer which may be set at this time to ensure that further data is collected within the selected time period. To collect the data, the remote processing system 10 may awaken one or more of the remote monitoring apparatuses 14 and direct the monitoring apparatuses 14 to initiate communication sessions with the patient. The remote processing system 10 may also utilize an internal IVR system, as described above, to initiate an IVR system with the patient via a patient's communication or computing device, ¶133),
determine the one or more questions to be displayed to the patient (For example, the remote processing system 18 may remotely awaken one of the monitoring apparatuses 14 to alert the patient 22 to interact with the selected monitoring apparatus 14 to input further measurements or answer secondary questions.  In some embodiments, the remote processing system 18 may determine a specified time or a time period when one or more of the monitoring apparatuses 14 will be triggered to automatically initiate a communication session with the patient 22.  If the patient 22 does not transmit further data during the time period, for example, the processing system 18 may initiate further communication sessions with the patient 22 via the remote apparatuses 14 or the communication device 14, or simply alert the health care professional 24 of the patient's absence, Cosentino’795 ¶27; For example, if a the monitoring 
generating responses to the first set of one or more questions (prompts in the dataset, hierarchy, Cosentino’795 ¶88; first question of a hierarchy, ¶122), 
communicating the responses to the first set of one or more questions to an organizational network (transmits patient responses to questions, update scores, Cosentino’795 ¶112 and ¶123), 
transmitting alerts to a patient displayed on a patient device when a patient specific threshold value is met (However, if the scores indicate that patient data falls outside of acceptable healthy ranges, the remote processing system 10 may initiate further data collection immediately or within a shorter amount of time determined by the system.  For example, the system may determine that further data to clarify the extent of the patient's health irregularities must be collected within the next two hours.  The remote processing system 10 may have an internal timer which may be set at this time to ensure that further data is collected within the selected time period.  To collect the data, the remote processing system 10 may awaken one or more of the remote monitoring apparatuses 14 and direct the monitoring apparatuses 14 to initiate communication sessions with the patient.  The remote processing system 10 may also utilize an internal IVR system, as described above, to initiate an IVR system with the patient via a patient's communication or computing device, Cosentino’795 ¶133 and ¶135; see also significantly out of range threshold, ¶113-¶114), and 
automatically transmitting alerts to a patient when the patient specific threshold value is met a second instance measured from a health measurement device (if one or more health scores are out of the predetermined threshold, the remote processing system 604 may initiate a call to the patient through the IVR system 612 immediately or within a determined amount of time to collect further health-related data from the patient.  If the patient is unresponsive to the call, the remote processing system 604 may try again for a determined amount of times and then notify 
While Cosentino’795 does disclose the ability to have multiple databases (threshold database, ¶51; database of questions, ¶104); Cosentino’795 does not expressly disclose where the inputting is by selecting a control element which is selected to switch between at least two databases to define one or more questions and the patient specific threshold value.
However, Cosentino’916 teaches where the inputting is by selecting a control element which is selected to switch between at least two databases to define one or more questions and the patient specific threshold value (permits operator/health care provider to enter message which contains questions, Cosentino’916 ¶137-¶139 and Fig. 17; based upon threshold T, ¶160-¶161; wherein threshold can be defined by practitioner, ¶172 and ¶197; see also how thresholds and scores function with parameters, ¶245; upper limit threshold, ¶249 and ¶253; see also rules in Table 7).
At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to use Cosentino’916’s method of providing patients feedback remotely based upon monitored conditions in Cosentino’s795 system to improve the system and method with reasonable expectation that this would result in a remote patient monitoring system.  
The motivation being that there is a need in the medical profession for an apparatus and method capable of monitoring and transmitting physiological and wellness parameters of patients to a remote site where a medical professional caregiver evaluates such physiological and wellness parameters.  Specifically, there is a need for an interactive apparatus that is coupled to a remote computer such that a medical professional caregiver can supervise and provide medical treatment to remotely located patients (Cosentino’916 ¶2-¶7).

As per claim 20, Cosentino’795 and Cosentino’916 disclose as shown above with respect to claim 19.  Cosentino’795 further discloses further comprising the steps of: receiving a second set of one or more questions when the responses to the first set of one or more questions meet follow-up question specific criteria (prompts in the dataset, hierarchy, Cosentino’795 ¶88; first question of a hierarchy, ¶122).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B WHITAKER whose telephone number is (571)270-7563.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629